 Case 6:19-cv-00383-GAP-GJK Document 1 Filed 02/27/19 Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 DANIEL J. NEWLIN, P.A., d/b/a THE LAW                      CASE NO.
 OFFICES OF DAN NEWLIN & PARTNERS,
 DAN NEWLIN & PARTNERS, and DAN
 NEWLIN     &    PARTNERS         INJURY
 ATTORNEYS, a Florida corporation,

              Plaintiff,

 vs.

 DEX MEDIA HOLDINGS, INC., d/b/a
 DEXYP, a foreign profit corporation;
 FENSTERSHEIB LAW GROUP, P.A., a
 Florida profit corporation; ROBERT J.
 FENSTERSHEIB, an individual; and DAVID
 S. FENSTERSHEIB, an individual,

              Defendants.
                                                       /


         NOTICE OF REMOVAL OF CIVIL ACTION FROM CIRCUIT COURT

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant

Dex Media Holdings, Inc., d/b/a DexYP (“Defendant DexYP”) hereby removes to this Court, the

above-captioned action, which Plaintiff filed in the Circuit Court of the Ninth Judicial Circuit in

and for Orange County, Florida (“Orange County Circuit Court”). This Court has original

jurisdiction over the action pursuant to 15 U.S.C. § 1121, 28 U.S.C. § 1338, and 28 U.S.C. § 1367

because it a civil action involving claims of federal trademark infringement and unfair competition.

The grounds for removal are as follows:


                                          I.
                                  PROCEDURAL HISTORY

       1.      On December 31, 2018, Plaintiff Daniel J. Newlin, P.A., d/b/a The Law Offices of

Dan Newlin & Partners, Dan Newlin & Partners, and Dan Newlin & Partners Injury Attorneys


                                                 1
 Case 6:19-cv-00383-GAP-GJK Document 1 Filed 02/27/19 Page 2 of 5 PageID 2




filed in the Circuit Court of the Ninth Judicial Circuit an action against Defendant DexYP entitled

Daniel J. Newlin, P.A., d/b/a The Law Offices of Dan Newlin & Partners, Dan Newlin & Partners,

and Dan Newlin & Partners Injury Attorneys vs. Dex Media Holdings, Inc., d/b/a DexYP,

Fenstersheib Law Group, P.A., Robert J. Fenstersheib and David S. Fenstersheib, Case No. 2018-

CA-014093-O (the “Circuit Court Action”).

        2.     Plaintiff alleges defendants have conspired to violate the trade names and

associated logos “Dan Newlin & Partners” and “Dan Newlin & Partners Injury Attorneys,” which

are owned by Plaintiff and registered with the United States Patent and Trademark Office under

registration numbers 5553966, 5553968, 5553969. (Complaint at 3). Based on this allegation,

Plaintiff’s Circuit Court Action alleges the following causes of action: (1) Unauthorized Use of

Name for Advertising; (2) Violation of Florida’s Deceptive and Unfair Trade Practices Act; (3)

Service Mark Infringement; (4) Violation of Florida’s Misleading Advertising Law; (5) Common

Law Unfair Competition; (6) Aiding and Abetting Unauthorized Use of Name for Advertising; (7)

Civil Conspiracy to Commit Unauthorized Use of Name for Advertising; (8) Aiding and Abetting

Service Mark Infringement; (9) Civil Conspiracy to Commit Service Mark Infringement; (10)

Aiding and Abetting the Violation of Florida’s Misleading Advertising Law; and (11) Civil

Conspiracy to Violate Florida’s Misleading Advertising Law, each based on alleged violations of

Plaintiff’s service and trademarks registered with the United States Patent and Trademark Office.

        3.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 4.02(b), a true and correct copy of

Plaintiff’s Complaint and all process, pleadings, and other papers on file in the state court case are

attached as hereto as composite Exhibit 1.

        4.     Defendant DexYP was served with the Summons and Complaint on February 7,

2019.

        5.     Under 28 U.S.C. § 1446(b), a notice of removal must be filed within thirty (30)

days after the receipt by the defendant of the initial pleading. Thirty (30) days from February 7,

2019 is March 9, 2019. Thus, this Notice of Removal is timely.

        6.     Defendants Fenstersheib Law Group, P.A., Robert J. Fenstersheib, and David

                                                  2
 Case 6:19-cv-00383-GAP-GJK Document 1 Filed 02/27/19 Page 3 of 5 PageID 3




S. Fenstersheib, consent to removal.


                                 II.
    THIS COURT HAS ORIGINAL JURISDICTION OVER THIS CASE BASED ON
                         FEDERAL QUESTION

       7.      Pursuant to 15 U.S.C. § 1121, 28 U.S.C. § 1338, and 28 U.S.C. § 1367, this Court

has original jurisdiction of this matter. This matter is one that Defendant DexYP may remove to

this Court pursuant to 28 U.S.C. § 1338 because the action is one involving a claim of unfair

competition arising from a federally registered trademark.

       8.      More specifically, Plaintiff asserts claims for violations of service and trademarks

registered with the United States Patent and Trademark Office. See Complaint ¶ 11 (listing

trademarks); Complaint ¶ 11 footnote 1 (“The trade names and associated logos ‘Dan Newlin &

Partners’ and ‘Dan Newlin & Partners Injury Attorneys’ are registered with the United States

Patent and Trademark Office under registration numbers, 5553966, 5553968, and 5553969.);

Complaint ¶ 27 (alleging violations of Federal law).         The previously described allegations

concerning federal law and federally registered trademarks are incorporated into each count of the

Complaint. See Complaint ¶¶ 40, 51, 59, 66, 76, 82, 93, 104, 112, 120, 128, 140, 150.


                                              III.
                                             VENUE

       9.      Venue is proper in the Middle District of Florida, because this district embraces the

Circuit Court of the Ninth Judicial Circuit of Orange County, Florida, the court in which this action

is pending. 28 U.S.C. §§ 84(d), 1391(b), and § 1441(a).

       10.     Defendant DexYP will file a copy of this Notice of Removal with the Clerk of the

Circuit Court of the Ninth Judicial Circuit of Orange County, Florida, and give notice of the same

to counsel for Plaintiff, as required by 28 U.S.C. § 1446(d).




                                                 3
 Case 6:19-cv-00383-GAP-GJK Document 1 Filed 02/27/19 Page 4 of 5 PageID 4



                                          IV.
                                 NO WAIVER OF DEFENSES

       11.     Defendant DexYP submits this Notice of Removal without waiving any defenses

to the claims asserted by Plaintiff or conceding that Plaintiff has plead claims upon which relief

can be granted.
                                              V.
                                          CONCLUSION

       12.     Having fulfilled all statutory requirements, Defendant DexYP respectfully removes

the Circuit Court Action pending in the Circuit Court of the Ninth Judicial Circuit of Orange

County, Florida to this Court, and respectfully requests that this Court assume full jurisdiction over

the matter as provided by law and permit this action to proceed before it.




Dated: February 27, 2019

                                    Respectfully submitted,

                                    By      /s/ Charles A. Carlson
                                            Charles A . Carlson
                                            Florida Bar No. 716286
                                            BARNETT BOLT KIRKWOOD LONG KOCHE
                                            & FOSTER, P.A.
                                            601 Bayshore Boulevard, Suite 700
                                            Tampa, FL 33606
                                            Tel.: (813) 253-2020 / Fax: (813) 251-6711
                                            E-mail: ccarlson@barnettbolt.com  
                                            Secondary e-mail: litigation@barnettbolt.com

                                            ATTORNEYS FOR DEFENDANT DEX MEDIA
                                            HOLDINGS, INC. d/b/a DEXYP




                                                  4
 Case 6:19-cv-00383-GAP-GJK Document 1 Filed 02/27/19 Page 5 of 5 PageID 5



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing will be served by

electronic service through the Clerk of the Court’s CM/ECF filing system on February 27, 2019.

I further certify that the foregoing document will be mailed by first class mail, postage prepaid, to

any parties that do not participate in the CM/ECF filing system.

Jason P. Herman
DAN NEWLIN & PARTNERS
7335 W. Sand Lake Road, Suite 300
Orlando, Florida 32819
Jason.Herman@newlinlaw.com




                                              /s/ Charles A. Carlson




                                                                                            #1162261v2




                                                 5
